       Case 5:18-cv-00555-XR Document 358 Filed 03/11/21 Page 1 of 6




            I N T H E U N I T ED ST AT ES D I ST RI CT CO U RT F O R
                   T H E W EST ERN D I ST RI CT O F T EX AS
                           SAN AN T O N I O D IVI SI O N

 H O L CO M B E, et. al,                         N O . 5: 18 - C V - 0055 5 - X R
                                                     (consolidated cases)
 Plaintiffs

 vs.

 U N I T ED ST AT ES O F
 A M E RI CA ,

 Defendant



PLAINTIFFS’ COUNTER-DESIGNATION OF DEPOSITION
              TESTIMONY OF ACADEMY WITNESS (R.C.)

       Plaintiffs file the following counter-designation of testimony by Academy

Witness R.C. and hereby designate the following pages and lines of the refer-

enced deposition to be used at trial in response to the designations offered by

Defendant United States.

       Plaintiffs do not include in their designations any objections or attorney

commentary that may fall within the page and line references.

       The underlying deposition testimony is subject to the Protective Order

entered by the Court [Doc. 184-1]. Therefore, in accordance with the Protec-

tive Order, the complete text of the designated testimony and official tran-

script pages are being separately provided to the Court.
     Case 5:18-cv-00555-XR Document 358 Filed 03/11/21 Page 2 of 6




                  Plaintiffs’ Counter-Designation of

     Deposition Testimony of Academy Witness R.C. [11/13/2018]

6:14-16

9:13-18

11:24-12:5

43:14-21

89:23-90-9

28:21-29:7




                                 Page 2 of 6
     Case 5:18-cv-00555-XR Document 358 Filed 03/11/21 Page 3 of 6




Respectfully Submitted,

/s/ Jamal K. Alsaffar                     /s/ Jason P. Steed
Jamal K. Alsaffar                         Jason P. Steed
JAlsaffar@nationaltriallaw.com            JSteed@kilpatricktownsend.com
Texas Bar No. 24027193                    Texas Bar No. 24070671
Tom Jacob                                 Kilpatrick Townsend & Stockton
TJacob@nationaltriallaw.com               LLP
Texas Bar No. 24069981                    2001 Ross Avenue, Suite 4400
Whitehurst, Harkness, Brees, Cheng,       Dallas, TX75201
Alsaffar & Higginbotham & Jacob           Office 214-922-7112
PLLC                                      Fax 214-853-5731
7500 Rialto Blvd, Bldg. Two, Ste 250      Counsel for Vidal, McNulty, and Wall
Austin, TX 78735
Office 512-476-4346
Fax 512-476-4400
Counsel for Vidal, McKenzie, Solis,
McNulty, and Wall

/s/ April A. Strahan                      /s/ Daniel J.T. Sciano
April A. Strahan                          Daniel J.T. Sciano
april@ammonslaw.com                       DSciano@tsslawyers.com
Texas Bar No. 24056387                    Texas Bar No. 17881200
Robert E. Ammons                          Tinsman & Sciano
rob@ammonslaw.com                         10107 McAllister Freeway
Texas Bar No. 01159820                    San Antonio, TX 78216
The Ammons Law Firm                       Office 210-225-3121
3700 Montrose Blvd.                       Fax 210-225-6235
Houston, TX 77006                         Counsel for Amador
Office 866-523-1603
Fax 713-523-4159
Counsel for Holcombe, Ramsey, Curnow
& Macias

/s/ Daniel Barks                          /s/ Mark Collmer
Daniel D. Barks, pro hac vice             Mark W. Collmer
ddb@speiserkrause.com                     mark@collmerlaw.com
Speiser Krause, P.C.                      Texas Bar No. 04626420
5555 Glenridge Connector, Suite 550       Collmer Law Firm
Atlanta, GA 30342                         3700 Montrose
Office 571-814-3344                       Houston, TX 77006
Fax 866-936-6382                          Office 713-337-4040
Counsel for Holcombe                      Counsel for Holcombe



                                 Page 3 of 6
   Case 5:18-cv-00555-XR Document 358 Filed 03/11/21 Page 4 of 6




/s/ Dennis Peery                         /s/ Tim Maloney
Dennis Charles Peery                     Tim Maloney
d.peery@tylerpeery.com                   Texas Bar No. 12887380
Texas Bar No. 15728750                   timmaloney@yahoo.com
R. Craig Bettis                          Paul E. Campolo
cbettis@tylerpeery.com                   pcampolo@maloneyandcampolo.com
Texas Bar No. 24040518                   Texas Bar No. 03730150
Tyler & Peery                            Maloney & Campolo, L.L.P.
5822 West IH 10                          926 S. Alamo
San Antonio, TX 78201                    San Antonio, TX 78205
Office 210-774-6445                      Office (210) 465-1523
Counsel for Uhl                          Counsel for Ramsey

/s/ George LeGrand                       /s/ Joseph M. Schreiber
George LeGrand                           Joseph M. Schreiber
tegrande@aol.com                         joe@lawdoneright.net
Texas Bar No. 12171450                   Texas Bar No. 24037449
Stanley Bernstein                        Erik A. Knockaert
Texas Bar No. 02225400                   erik@lawdoneright.net
LeGrand & Bernstein                      Texas Bar No. 24036921
2511 N. Saint Mary’s St.                 Schreiber | Knockaert, PLLC
San Antonio, Texas 78212                 701 N. Post Oak Rd., Suite 325
Office 210-733-9439                      Houston, TX 77024
Fax 510-735-3542                         Phone (281) 949-8904
Counsel for Wall & Solis                 Fax (281) 949-8914
                                         Counsel for Brown

/s/ Justin Demerath                      /s/ Jason Webster
Justin Demerath                          Jason Webster
jdemerath@808west.com                    jwebster@thewebsterlawfirm.com
Texas Bar No. 24034415                   Texas Bar No. 24033318
O’Hanlon, Demerath & Castillo            The Webster Law Firm
808 West Ave.                            6200 Savoy
Austin, TX 78701                         Suite 640
Office 512-494-9949                      Houston, TX 77036
Counsel for Corrigan, Braden,            Counsel for Lookingbill
Warden, Stevens, Pachal, McCain, &
Poston




                                Page 4 of 6
   Case 5:18-cv-00555-XR Document 358 Filed 03/11/21 Page 5 of 6




/s/ Brett Reynolds                       /s/ Marion M. Reilly
Brett T. Reynolds                        Marion M. Reilly
btreynolds@btrlaw.com                    Hilliard Munoz Gonzales, L.L.P.
Texas Bar No. 16795500                   719 S. Shoreline - Ste 500
Brett Reynolds & Associates, P.C.        Corpus Christi, TX 78401
1250 N.E. Loop 420, Suite 420            (361) 882-1612
San Antonio, TX 78219                    (361) 882-3015 (fax)
(210) 805-9799                           marion@hmglawfirm.com
Counsel for Workman, Colbath, and        Counsel for McMahan
Harris

/s/ Hugh J. Plummer                      /s/ Kelly W. Kelly
Hugh J. Plummer                          Kelly W. Kelly
hplummer@thomasjhenrylaw.com             Anderson & Associates Law Firm
Law Office of Thomas J. Henry            2600 SW Military Drive, Suite 118
4715 Fredricksburg                       San Antonio, TX 78224
San Antonio, TX 78229                    (210) 928-9999
(210) 585-2151                           (210) 928-9118 (fax)
(361) 985-0601 (fax)                     kk.aalaw@yahoo.com
Counsel for McMahan                      Counsel for Ward

/s/ Craig Carlson
Craig Carlson
ccarlson@carlsonattorneys.com
Philip Koelsch
pkoelsch@carlsonattorneys.com
Joe Craven
jcraven@carlsonattorneys.com
The Carlson Law Firm
100 E Central Texas Expy
Killeen, TX 76541
254-526-5688
Counsel for Rios




                                Page 5 of 6
     Case 5:18-cv-00555-XR Document 358 Filed 03/11/21 Page 6 of 6




                   CERTIFICATE OF SERVICE

    I certify that the foregoing was filed through the Court’s CM/ECF system
on March 11, 2021, and the following counsel for the United States have re-
ceived notice and been served through that system.

                                      /s/ Jamal K. Alsaffar
                                      Jamal K. Alsaffar

 Janet E. Militello                         David M. Pritchard
 Brandon Renken                             Kevin M. Young
 LOCKE LORD LLP                             PRITCHARD YOUNG LLP
 2800 JPMorgan Chase Tower                  10101 Reunion Place, Suite 600
 600 Travis Street                          San Antonio, Texas 78216
 Houston, Texas 77002-3095

BRIAN BOYNTON                               JOHN PANISZCZYN, Civil Chief
Acting Assistant Attorney General           United States Attorney’s Office
Civil Division                              Western District of Texas

ASHLEY C. HOFF                              JAMES G. TOUHEY, JR.
United States Attorney                      Director, Torts Branch
Western District of Texas                   United States Dept. of Justice
                                            Civil Division

KIRSTEN WILKERSON                           STEPHEN E. HANDLER
Assistant Director, Torts Branch            Senior Trial Counsel, Torts Branch
United States Dept. of Justice              United States Dept. of Justice
Civil Division                              Civil Division

PAUL DAVID STERN                            STEPHEN TERRELL
Trial Attorney, Torts Branch                Trial Attorney, Torts Branch
United States Dept. of Justice              United States Dept. of Justice
Civil Division                              Civil Division

CLAYTON R. DIEDRICHS                        JAMES E. DINGIVAN
Assistant United States Attorney            Assistant United States Attorney

JIM F. GILLIGAN                             JACQUELYN M. CHRISTILLES
Assistant United States Attorney            Assistant United States Attorney

KRISTIN K. BLOODWORTH
Assistant United States Attorney



                                    Page 6 of 6
